DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 July 2022 has been entered.

Response to Amendment
The amendment filed 05 July 2022 has been entered. Claims 1-2 and 4-26 remain pending in this application.  Claims 1, 2, 4, 16, and 17 have been amended and claim 26 has been newly added.  Applicant's amendment to the specification and the claims have overcome each and every objection and 112(b) rejection previously set forth in the Final Office Action mailed 03 February 2022. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 4-26 have been considered but are moot in view of the new ground(s) of rejection set forth below.  Because the rejection below relies on previously cited prior art, the Examiner has addressed Applicant’s arguments as follows.
The rejection below relies upon Fig. 2 of Kim et al. US 20150198632.  In Fig. 2 it is shown that the upper plate 11 includes guide holes 11b and each guide hole 11b has a conductive layer 20 extending over the rim of the guide hole 11b.  This conductive layer 20 contacts the testing pins 30.  Furthermore, there is a portion of conductive layer 20 that is connected to conductive traces 40 which connects what is considered the first group of probes adapted to carry a same signal per para [0045].  Kim does not teach a second group of probes surrounded by a coating layer made of an insulating material, however Ding et al. US 2014/0062519 teaches in Fig. 2 a probe 5’ coated with dielectric material 20 in order to insulate the probe 5’ from grounded metal guide plates.  As such it would be obvious to modify a group of probes taught by Kim to be coated with an insulating material as taught by Ding to provide insulation from other signals of the plates.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-11, and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim US 2015/0198632 (Kim) in view of Ding et al. US 2014/0062519 (Ding).
Regarding claim 1, Kim teaches (Fig. 2) a testing head comprising: 
a plurality of vertical contact probes (testing pins 30), each vertical contact probe comprising: 
a first end region (bottom end of pin 30) and a second end region (top end of pin 30); and 
a body which extends between the first end region and the second end region (body of pin 30 extends between upper plate 11 and lower plate 12); and 
at least one pair of guides (upper plate 11 and lower plate 12) separated by an air zone (see Fig. 2 – upper plate 11 and lower plate 12 are separated by air zone in region of grooves 11a and 12a) and provided with a corresponding plurality of housing guide holes (guide holes 11b and 12b) for housing the plurality of vertical contact probes (pins 30 housed in holes 11b and 12b), 
wherein at least one guide of the pair of guides comprises at least one conductive portion (conductive layer 20), at least partially lying on one face of the at least one guide (conductive portion 20 is on surface of holes 11b, 12b and extending to surface of plates 11, 12), 
wherein the at least one conductive portion extends over a rim of each of the plurality of housing guide holes of the at least one guide (see Fig. 2 – conductive layer 20 extends over rim of holes 11b and 12b), the at least one conductive portion (conductive layer 20) electrically connects and directly contacts an outer metal periphery of vertical contact probes (see Fig. 2 – conductive layer 20 contacts pin 30) of a first group of the plurality of vertical contact probes at the rim of a first portion of the plurality of housing guide holes of the at least one guide (see Fig. 2 – groups of probes connected by conductive trace 40 forms the first group of probes), the vertical contact probes of the first group sliding in housing guide holes realized in the at least one conductive portion and being adapted to carry a same signal (see Fig. 2 – pins slides in holes and adapted to carry same ground signal per para [0045]).
Kim does not explicitly teach wherein each vertical contact probe of a second group of the plurality of vertical contact probes is surrounded by a coating layer made of an insulating material and extending along the body of each vertical contact probe of the second group, the coating layer insulating the vertical contact probes of the second group from the at least one conductive portion at the rim of a second portion of the plurality of housing guide holes of the at least one guide, the coating layer forming an outer periphery of the vertical contact probes of the second group and sized to fit through the housing guide holes of the at least one group of the plurality of housing guide holes.
Ding  teaches (Fig. 2) a plurality of vertical contact probes is surrounded by a coating layer made of an insulating material (probes 5’ coated with dielectric material 20) and extending along the body of each vertical contact probe (dielectric material 20 extends along body of probe 5’), the coating layer insulating the vertical contact probes of the second group from the at least one conductive portion at the rim of a second portion of the plurality of the at least one guide (see para [0024] – dielectric material 20 insulates probe 5’ from the grounded metal guide plates 12’ and 14’), the coating layer forming an outer periphery of the vertical contact probes of the second group and sized to fit through the housing guide holes of the second portion of the plurality of housing guide holes (coating 20 is an outer periphery of the probes that fits through the holes 16 and 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to insulate a second group of the probes taught by Kim with an insulating coating extended through the guide hole as taught by Ding as being no more than predictable use of prior art elements according to their established functions.  One would be motivated to make such a modification in order to prevent shorting between various probes or other signal carrying conductors as is known in the art. 
Regarding claim 2, Kim teaches (Fig. 2) the testing head of claim 1, wherein the at least one conductive portion is configured to be connected to a common signal reference selected from a ground reference, a power reference, or an operating signal reference (see para [0044-0045] – conductive layer 20 of the same signal are connected by trace 40 and can be grounded).
Regarding claim 4, Kim teaches (Fig. 2) the testing head of claim 1, wherein the at least one conductive portion comprises an orthogonal portion which extends at least partially within the housing guide holes of the at least one guide of the pair of guides, the orthogonal portion being electrically connected to the at least one conductive portion at the rim of each of the plurality of housing guide holes of the at least one guide hole (see Fig. 2 – conductive layer 20 extends within hole).
Regarding claim 5, Kim in view of Ding teaches the testing head of claim 1, but does not explicitly teach the at least one conductive portion entirely covers the face of the at least one guide.
In the embodiment of Fig. 7 Kim teaches the at least one conductive portion entirely covers the face of the at least one guide (see Fig. 7 – conductive layer 20 and 40 entirely cover surface of plate 11,12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conductive portion taught by Kim in view of Ding to entirely cover the surface as taught by Kim in the embodiment of Fig. 7 in order to minimize manufacturing steps and form a conductive layer to be used as a grounding shield as is known in the art.  
Regarding claim 6, Kim teaches (Fig. 2) the testing head of claim 1, but does not teach wherein the at least one guide is a fully conductive guide.
Ding teaches the at least one guide is a fully conductive guide (see Fig. 2 – metal guide plates 12’).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guide plate taught by Kim to be fully conductive as taught by Ding in order to minimize the manufacturing steps associated with depositing a metal layer on guide plate.
Regarding claim 7, Kim teaches (Fig. 2) the testing head of claim 6, but does not teach wherein the fully conductive guide is chosen between an upper guide, a lower guide or an additional guide of the testing head.
Ding teaches the fully conductive guide is chosen between an upper guide, a lower guide or an additional guide of the testing head (see Fig. 2 – metal guides plate 12’).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guide plate taught by Kim to be fully conductive as taught by Ding in order to minimize the manufacturing steps associated with depositing a metal layer on guide plate.
Regarding claim 8, Kim teaches (Fig. 2) the testing head of claim 1, but does not teach wherein the coating layer is a thin film having a thickness of less than 2 um.
Ding teaches (Fig. 2) the coating layer is a thin film having a thickness of less than 2 μm (see para [0024] – dielectric material 20 is 0.2 mils which is less than 2 microns).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the probe taught by Kim to include a coating less than 2 microns as taught by Ding in order to provide a thin coating such that the size of the probe is not significantly increased while still being insulated.  This would enable fine pitch probing. 
Regarding claim 9, Kim teaches (Fig. 2) the testing head of claim 1, but does not teach wherein the coating layer is made by an insulating material selected from a polymeric or an organic insulating material.
Ding teaches (Fig. 2) the coating layer is made by an insulating material selected from a polymeric or an organic insulating material (see para [0024] – dialectic material 20 is polymer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the probes taught by Kim to include the coating made by polymeric insulating material as taught by Ding in order to use conventional techniques for cladding the probe with the insulation material as taught by Ding in para [0024].
Regarding claim 10, Kim teaches the testing head of claim 1, but does not teach wherein the coating layer is made by an insulating material that has a high hardness and is selected from a nitride, aluminium oxide, alumina, and diamond-like carbon.
Ding teaches (Fig. 2) the insulating material has a high hardness and is selected from a nitride, aluminum oxide, alumina, and diamondlike carbon (see para [0024] – dielectric materials 20 is oxide ceramic.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insulating material taught by Kim to be an oxide material as taught by Ding as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to achieve an insulating coating that is durable to degradation.
Regarding claim 11, Kim teaches (Fig. 2) the testing head of claim 1, but does not teach wherein the coating layer extends along the whole body of each vertical contact probe of the plurality of vertical contact probes of the second group.
Ding teaches (Fig. 2) wherein the coating layer extends along the whole body of each vertical contact probe of the plurality of vertical contact probes of the second group (dielectric layer 20 extends up whole length of probe 5’).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the probes taught by Kim to have the coating layer extend along the whole body as taught by Ding to prevent any shorting of the probe with any conductive layers.
Regarding claim 16, Kim teaches (Fig. 2) a testing head comprising:
a plurality of vertical contact probes (testing pins 30), each vertical contact probe comprising: 
a first end region (bottom end of pin 30) and a second end region (top end of pin 30); and a body which extends between the first end region and the second end region (body of pin 30 between upper plate 11 and lower plate 12); and 
at least one pair of guides separated by an air zone (upper plate 11 and lower plate 12 are separated by air zone in the region of grooves 11a and 12a) and provided with a corresponding plurality of housing guide holes (guide holes 11b and 12b) for housing the plurality of vertical contact probes (pins 30 housed in holes 11b and 12b), wherein at least one guide of the pair of guides comprises at least one conductive portion (conductive layer 20) at least partially lying on one face of the at least one guide (conductive layer 20 is formed in the through hole and extends on surfaces of plates 11 and 12), wherein the at least one conductive portion laterally surrounds the plurality of housing guide holes of the at least one guide and extends over a rim of each of the plurality of housing guide holes of the at least one guide (see Fig. 2 – conductive layer 20 surrounds and extends over rim of holes 11b and 12b associated with pins), the at least one conductive portion electrically connects and directly contacts an outer metal periphery of vertical contact probes of a first group of the plurality of vertical contact probes at the rim of a first portion the plurality of housing guide holes of the at least one guide (see Fig. 2 – conductive layer 20 contacts pin 30 for electrical connection), the vertical contact probes of the first group sliding in housing guide holes realized in the at least one conductive portion and being adapted to carry a same signal (see Fig. 2 – conductive layer 20 connected by trace 40 are adapted to carry same signal per para [0044-0045]), and wherein the at least one conductive portion is configured to be connected to a common signal reference selected from a ground reference, a power reference, or an operating signal reference (see para [0044-0045] – conductive trace 40 connects conductive layer 20 to ground).
Kim does not explicitly teach wherein each vertical contact probe of a second group of the plurality of vertical contact probes is surrounded by a coating layer made of an insulating material and extending along the body of each vertical contact probe of the second group, the coating layer insulating the vertical contact probes of the second group from the at least one conductive portion at the rim of a second portion of the plurality of housing guide holes of the at least one guide, the coating layer forming an outer periphery of the vertical contact probes of the second group and sized to fit through the housing guide holes of the second portion of the plurality of housing guide holes.
Ding  teaches (Fig. 2) a plurality of vertical contact probes is surrounded by a coating layer made of an insulating material (probes 5’ coated with dielectric material 20) and extending along the body of each vertical contact probe (dielectric material 20 extends along body of probe 5’), the coating layer insulating the vertical contact probes of the second group from the at least one conductive portion at the rim of a second portion of the plurality of housing guide holes of the at least one guide (see para [0024] – dielectric material 20 insulates probe 5’ from the grounded metal guide plates 12’ and 14’), the coating layer forming an outer periphery of the vertical contact probes of the second group and sized to fit through the housing guide holes of the second portion of the plurality of housing guide holes (coating 20 is an outer periphery of the probes that fits through the holes 16 and 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to insulate the probes taught by Kim with an insulating coating extended through the guide hole as taught by Ding as being no more than predictable use of prior art elements according to their established functions.  One would be motivated to make such a modification to prevent shorting between various probes as is known in the art. 
Regarding claim 17, Kim teaches (Fig. 2) the testing head of claim 16, wherein the at least one conductive portion comprises an orthogonal portion which extends at least partially within the housing guide holes of the at least one guide of the pair of guides, the orthogonal portion being electrically connected to at least one conductive portion at the rim of each of the plurality of housing guide holes of the at least one guide (see Fig. 7 – in right most hole  11b – conductive trace 40 extends within hole 11b).
Regarding claim 18, Kim in view of Ding teaches the testing head of claim 16, but does not explicitly each wherein the at least one conductive portion entirely covers the at least one guide.
In the embodiment of Fig. 7 Kim teaches the at least one conductive portion entirely covers the at least one guide (see Fig. 7 – conductive layer 20 and 40 entirely cover surface of plate 11,12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conductive portion taught by Kim in view of Ding to entirely cover the surface as taught by Kim in the embodiment of Fig. 9 in order to minimize manufacturing steps and form a conductive layer to be used as a grounding shield as is known in the art.  
Regarding claim 19, Kim teaches (Fig. 2) the testing head of claim 16, but does not teach wherein the at least one guide is a fully conductive guide.
Ding teaches the at least one guide is a fully conductive guide (see Fig. 2 – metal guide plates 12’).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guide plate taught by Kim to be fully conductive as taught by Ding in order to minimize the manufacturing steps associated with depositing a metal layer on guide plate.
Regarding claim 20, Kim teaches the testing head of claim 1, but does not teach wherein the coating layer is a thin film having a thickness of less than 2 μm and made by an insulating material selected from a polymeric or an organic insulating material.
Ding teaches the coating layer is a thin film having a thickness of less than 2 μm (see para [0024] – dielectric material 20 is 0.2 mils which is less than 2 microns) and made by an insulating material selected from a polymeric or an organic insulating material (see para [0024] – dialectic material 20 is polymer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the probes taught by Kim to include the coating less than 2 microns and made by polymeric insulating material as taught by Ding.  One would be motivated to make the coating less than 2 microns in order to provide a thin coating such that the size of the probe is not significantly increased for enabling fine pitch probing.  One would use polymeric material in order to use conventional techniques for cladding the probe as taught by Ding in para [0024].
Regarding claim 21, Kim teaches the testing head of claim 16, but does not teach wherein the coating layer extends along the whole body of each vertical contact probe of the plurality of vertical contact probes of the second group.
Ding teaches (Fig. 2) wherein the coating layer extends along the whole body of each vertical contact probe of the plurality of vertical contact probes of the second group (dielectric layer 20 extends up whole length of probe 5’).
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the probes taught by Kim to have the coating layer extend along the whole body as taught by Ding to prevent any shorting of the probe with any conductive layers.

Claims 12, 13, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kim US 2015/0198632 (Kim) in view of Ding et al. US 2014/0062519 (Ding) and in further view of Cavaliere et al. EP 0180013 (Cavaliere).
Regarding claim 12, Kim in view of Ding teaches the testing head of claim 1, but does not teach wherein the coating layer extends only in a section of said body of each vertical contact probe of the second group, the section being one to be housed in a corresponding housing guide hole of the at least one guide during a normal working of the testing head.
Cavaliere teaches (Figs. 2-3) the coating layer extends only in a section of said body of each contact probe of the second group, the section being one to be housed in a corresponding housing guide hole of the at least one guide during a normal working of the testing head (see Fig. 3 – layer 128 is considered to extend along only a section of the body of probe 102 with a portion of the probe extending from body 100 being uncoated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coating taught by Kim in view of Ding to only extend along a section of the body that is housed in the corresponding guide hole as taught by Cavaliere in order to have the tip portion emerge for contacting the device under test.  
Regarding claim 13, Kim in view of Ding teaches the testing head of claim 1, but does not explicitly teach wherein the conductive portion is made of a metallic material selected from copper, gold, silver, palladium, rhodium and their alloys.
Cavaliere teaches (Figs. 2-3) wherein the conductive portion is made of a metallic material selected from copper, gold, silver, palladium, rhodium and their alloys (see Fig. 3 – layer 128A is copper per col. 5, lines 63-68).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conductive portion taught by Kim in view of Ding to be copper as taught by Cavaliere in order to utilize the high conductivity of copper for conveying electrical signals.
Regarding claim 22, Kim in view of Ding teaches the testing head of claim 16, but does not teach wherein the coating layer extends only in a section of said body of each vertical contact probe of the second group, the section being one to be housed in a corresponding housing guide hole of the at least one guide during a normal working of the testing head.
Cavaliere teaches (Figs. 2-3) the coating layer extends only in a section of said body of each contact probe of the second group, the section being one to be housed in a corresponding housing guide hole of the at least one guide during a normal working of the testing head (see Fig. 3 – layer 128 is considered to extend along only a section of the body of probe 102 with a portion of the probe extending from body 100 being uncoated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coating taught by Kim in view of Ding to only extend along a section of the body that is housed in the corresponding guide hole as taught by Cavaliere in order to have the tip portion emerge for contacting the device under test.  
Regarding claim 23, Kim in view of Ding teaches the testing head of claim 16, but does not teach wherein the conductive portion is made of a metallic material selected from copper, gold, silver, palladium, rhodium and their alloys.
Cavaliere teaches (Figs. 2-3) wherein the conductive portion is made of a metallic material selected from copper, gold, silver, palladium, rhodium and their alloys (see Fig. 3 – layer 128A is copper per col. 5, lines 63-68).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conductive portion taught by Kim in view of Ding to be copper as taught by Cavaliere in order to utilize the high conductivity of copper for conveying electrical signals.

Claims 14, 15, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kim US 2015/0198632 (Kim) in view of Ding et al. US 2014/0062519 (Ding) and in further view of English machine translation of Kiyofuji et al. JP 2008-145238 (Kiyofuji). 
Regarding claim 14, Kim teaches testing head of claim 1 wherein the at least one guide is in proximity to a device under test (see Fig. 2 - plates 11 and 12 are in proximity to device probed by pins 30).
Kim in view of Ding does not teach the at least one guide comprises circuital components electrically connected to the at least one conductive portion.
Kiyofuji teaches (Fig. 9 and 11) the at least one guide is in proximity to a device under test and comprises circuital components electrically connected to the at least one conductive portion (plate 40 is proximate DUT and also comprises capacitor 80 connected to electrical pattern 46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guide taught by Kim in view of Ding to include a circuital component connected to the conductive portion as taught by Kiyofuji in order to reduce noise in the transmitted signals as taught by Kiyofuji.
Regarding claim 15, Kim in view of Ding teaches the testing head of claim 14, but does not teach wherein the circuital components are filtering elements.
Kiyofuji teaches (Fig. 9 and 11) the circuital components are filtering elements (capacitor 80 connected to electrical pattern 46 is filtering element).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guide taught by Kim in view of Ding to include filtering elements as taught by Kiyofuji in order to reduce noise in the transmitted signals as taught by Kiyofuji.
Regarding claim 24, Kim in view of Ding teaches the testing head of claim 16, wherein the at least one guide is in proximity to a device under test and comprises circuital components electrically connected to the at least one conductive portion.
Kim in view of Ding does not teach the at least one guide comprises circuital components electrically connected to the at least one conductive portion.
Kiyofuji teaches (Fig. 9 and 11) the at least one guide is in proximity to a device under test and comprises circuital components electrically connected to the at least one conductive portion (plate 40 is proximate DUT and also comprises capacitor 80 connected to electrical pattern 46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guide taught by Kim in view of Ding to include a circuital component connected to the conductive portion as taught by Kiyofuji in order to reduce noise in the transmitted signals as taught by Kiyofuji.
Regarding claim 25, Kim in view of Ding teaches the testing head of claim 24, but does not teach wherein the circuital components are filtering elements.
Kiyofuji teaches (Fig. 9 and 11) the circuital components are filtering elements (capacitor 80 connected to electrical pattern 46 is filtering element).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guide taught by Kim in view of Ding to include filtering elements as taught by Kiyofuji in order to reduce noise in the transmitted signals as taught by Kiyofuji.


Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Kim US 2015/0198632 (Kim) in view of Ding et al. US 2014/0062519 (Ding) and in further view of Lin et al. US 2008/0054918 (Lin). 
Regarding claim 26, Kim in view of Ding teaches the testing head of claim 1, but does not teach wherein the at least one conductive portion is disposed on only an inner surface of a first guide of the at least one pair of guides, and the inner surface of the first guide faces an inner surface of a second guide of the at least one pair of guides.
Lin teaches (Fig. 6) the at least one conductive portion (conducting layer 61) is disposed on only an inner surface of a first guide of the at least one pair of guides (conducting layer 61 only at inner surface of guide plate 63), and the inner surface of the first guide faces an inner surface of a second guide of the at least one pair of guides (see Fig. 6 – inner face of guide plate 63 faces inner surface of guide plate 62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conductive layer taught by Kim in view of Ding to be located only on an inner surface of the first guide facing the inner surface of the second guide as taught by Lin in order to minimize the surface area of the conductive layer to prevent unintended contact or shorting with other elements. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628. The examiner can normally be reached Monday-Friday 7:30AM - 3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEE E RODAK/Primary Examiner, Art Unit 2868